Name: Commission Regulation (EEC) No 2054/85 of 23 July 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 193/30 Official Journal of the European Communities 25 . 7. 85 COMMISSION REGULATION (EEC) No 2054/85 of 23 July 1985 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1823/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 26 July 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 2) OJ No L 172, 2. 7 . 1985, p . 9 . 25. 7. 85 Official Journal of the European Communities No L 193/31 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 [ 07.01 A II New potatoes 847 150,80 41,99 128,02 13,39 26753 47,35 10,69 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 3764 671,79 186,88 567,35 59,54 121 629 210,36 46,44 M4 07.01-23 07.01 B II White cabbages and red cabbages 1572 279,84 77,97 237,60 24,95 49 663 88,00 20,01 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 4334 770,99 214,68 654,51 68,49 136779 242,1 1 54,66 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 4624 822,54 229,04 698,27 73,07 145924 258,30 58,31 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,05 53,86 164,34 17,22 34406 60,91 14,03 1.28 07.01-41 1 07.01-43 07.01 F I Peas 10877 1 934,78 538,75 1 642,48 171,89 343243 607,57 137,16 1.30 07.01-451 07.01-47J 07.01 F II Beans (of the species Phaseolus) 4325 771,85 214,71 651,85 68,41 139744 241,69 53,36 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2246 399,66 111,35 339,34 35,63 70927 125,69 28,57 1.40 ex 07.01-54 ex 07.01 G II Carrots 894 158,91 44,28 134,83 14,11 28188 49,90 11,08 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 829,74 232,08 707,70 74,37 147972 261,92 60,74 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 297 53,10 14,77 44,84 4,70 9614 16,62 3,67 1.70 07.01-67 ex 07.01 H Garlic 4792 855,33 237,93 722,36 75,81 154858 267,83 59,14 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 604,02 168,55 514,20 53,88 107653 190,59 43,92 1.80 07.01 K Asparagus : I 1.80.1 ex 07.01-71  green 25640 4557,46 1270,10 3 867,02 404,93 808 396 1431,21 317,97 1.80.2 ex 07.01-71  other 6005 1068,14 297,43 906,77 94,89 189495 335,42 75,72 1.90 07.01-73 07.01 L Artichokes 2721 484,23 134,91 411,15 43,17 85936 152,28 34,62 1.100 07.01-751 07.01-77 J 07.01 M Tomatoes 1472 262,78 73,10 221,92 23,29 47576 82,28 18,16 1.110 07.01-81 1 07.01-82 07.01 PI Cucumbers 803 143,43 39,90 121,13 12,71 25968 44,91 9,91 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 9o6,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 2349 418,81 116,51 355,45 37,18 74293 131,52 30,27 1.120 07.01-93 07.01 S Sweet peppers 1997 356,55 99,18 301,12 31,60 64554 111,64 24,65 1.130 07.01-97 07.01 T II Aubergines 2104 375,63 104,49 317,24 33,29 68 009 117,62 25,97 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1050 186,68 52,01 158,62 16,61 33127 58,63 13,34 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 1432 254,55 70,94 215,99 22,61 45152 79,93 17,76 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3810 675,23 188,86 575,92 60,52 120417 213,14 49,42 2.10 08.01-31 ex 08.01 B Bananas, fresh 1914 341,68 95,05 288,56 30,28 61862 106,99 23,62 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 2061 366,39 102,10 310,88 32,55 64990 115,06 25,56 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 6040 1 078,02 299,88 910,42 95,55 195175 337,56 74,53 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 8 375 1 494,61 415,77 1 262,25 132,47 270600 468,01 103,34 2.50 I 08.02 A I Sweet oranges, fresh : \ \ \ 2.50.1 08.02-02\l \ I\I\ 08.02-06 08.02-12I  Sanguines and semi-sanguines 4305 766,19 213,47 650,55 68,31 135975 240,96 54,79 08.02-16I I II Il No L 193/32 Official Journal of the European Communities 25. 7 . 85 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines , Navelates, Salustianas , Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 2768 494,13 137,45 417,31 43,79 89462 154,72 34,16 2.50.3 08.02-05I 08.02-09 08.02-15 08.02-19 ]\  others 2367 422,51 117,53 356,83 37,44 76497 132,30 29,21 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 3734 663,83 185,00 563,26 58,98 117750 208,46 46,31 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 440,92 123,03 375,36 39,33 78 585 139,13 32,06 2.60.3 08.02.28 08.02 B I  Clementines 2718 485,13 134,95 409,71 42,99 87832 151,91 33,54 2.60.4 08.02-34 1 08.02-37 J ex 08.02 B II  Tangerines and others 2360 421,24 117,18 355,75 37,33 76266 131,90 29,12 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 3 536 631,17 175,57 533,04 55,94 114273 197,64 43,64 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70 II  white 2852 509,05 141,60 429,91 45,12 92164 159,40 35,19 2.80.2 ex 08.02-70  pink 3122 557,17 154,99 470,55 49,38 100 876 174,46 38,52 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 1874 334,52 93,05 282,51 29,65 60 565 104,75 23,12 2.90 08.04-11 08.04-19 08.04-2.3 08.04 A I Table grapes 5215 930,77 258,92 786,07 82,49 168516 291,45 64,35 2.95 08.05-50 08.05 C Chestnuts 4573 813,35 227,87 696,44 73,32 140278 257,81 63,72 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3185 568,54 158,15 480,15 50,39 102935 178,03 39,31 2.110 08.06-33 \ \ \\I 08.06-35 08.06-37 08.06-38 08.06 B II Pears 2142 382,32 106,35 322,88 33,88 69219 119,71 26,43 2.120 08.07-10 08.07 A Apricots 2366 422,31 117,47 356,66 37,43 76460 132,24 29,20 2.130 ex 08.07-32 ex 08.07 B Peaches 3120 554,73 154,59 470,69 49,28 98 398 174,20 38,70 2.140 ex 08.07-32 ex 08.07 B Nectarines 4792 855,33 237,93 722,36 75,81 154858 267,83 59,14 2.150 08.07-51 1 08.07-55 I 08.07 C Cherries 4924 878,75 244,45 742,13 77,88 159097 275,16 60,75 2.160 08.07-71 1 08.07-75 f 08.07 D Plums 2658 474,39 131,96 400,64 42,04 85889 148,54 32,80 2.170 08.08-11 1 08.08-1 5 J 08.08 A Strawberries 1844 329,25 91,59 278,06 29,18 59611 103,10 22,76 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101773 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 688 122,86 34,17 103,76 10,89 22244 38,47 8,49 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19I  Amarillo , Cuper, Honey Dew,Onteniente, Piel de Sapo,Rochet, Tendral 1876 334,91 93,16 282,84 29,68 60636 104,87 23,15 2.190.2 ex 08.09-19  other 4352 776,72 216,06 655,97 68,84 140 626 243,21 53,70 2.195 ex 08.09-90 ex 08.09 Pomegranates 6948 1 233,97 345,01 1 053,52 110,76 217548 390,43 94,30 2.200 ex 08.09-90 ex 08.09 Kiwis 10007 1 785,87 496,79 1 508,24 158,29 323333 559,21 123,48 2.202 ex 08.09-90 ex 08.09 Khakis 1377 244,84 68,23 207,74 21,75 43429 76,89 17,08 2.203 ex 08.09-90 ex 08.09 Lychees 19969 3 563,66 991,33 3009,64 315,86 645201 1 115,89 246,40